


Exhibit 10.29


CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND GENERAL RELEASE. BY
SIGNING THIS AGREEMENT AND GENERAL RELEASE YOU GIVE UP AND WAIVE IMPORTANT LEGAL
RIGHTS.


Agreement and General Release


This Agreement and General Release (“Release”) is between Rosetta Stone Ltd.
(the “Company”) and Christian Na (“Executive”) (each a “Party,” and together,
the “Parties”). For purposes of this Release “Effective Date” shall mean the
date that is the eighth day after the date on which Executive signs this
Release, provided Executive has not revoked this Release pursuant to Section
2(c) below.
Recitals
A.    Executive and the Company are parties to an Employment Agreement to which
this Release is appended as Exhibit A (the “Employment Agreement”).
B.    In addition to the Accrued Obligation (as defined in the Employment
Agreement), Executive wishes to receive the other payments and benefits
described Section 6(a) of the Employment Agreement.


C.    Executive and the Company wish to resolve, except as specifically set
forth herein, all claims between them arising from or relating to any act or
omission predating the Separation Date defined below.
Agreement
The Parties agree as follows:
1.    Confirmation of Severance Benefit Obligation. The Company shall pay or
provide to Executive the entire Severance Payments (as defined in the Employment
Agreement), as, when and on the terms and conditions specified in the Employment
Agreement. Additionally, as provided in Section 6(a) of the Employment
Agreement, if Executive executes and does not revoke this Release, he shall also
be eligible to receive the severance benefits described in Sections 6(a)(ii),
6(a)(iii) and 6(a)(iv) of the Employment Agreement as, when and on the terms and
conditions specified in the Employment Agreement. The Severance Payments,
together with the severance benefits described in Sections 6(a)(ii), 6(a)(iii)
and 6(a)(iv) of the Employment Agreement, are referred to herein as “Severance
Benefits.”
2.    Legal Releases
(a)    Executive, on behalf of Executive and Executive’s heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of Executive, including, without limitation, Executive’s counsel
(all of whom are collectively referred to as “Executive Releasers”), hereby
fully and forever releases and discharges the Company, its present and future
affiliates and subsidiaries, and each of their past, present and future
officers, directors, employees, shareholders, independent contractors,
attorneys, insurers and any and all other persons or entities that are now or
may become liable to any Executive Releaser due to any Executive Releasee’s act
or omission, (all of whom are collectively referred to as “Executive Releasees”)
of and from any and all actions, causes of action, claims, demands, costs and
expenses, including attorneys’ fees, of every kind and nature whatsoever, in law
or in equity, whether now known or unknown, that Executive Releasers, or any
person acting under any of them, may now have, or claim at any future time to
have, based in whole or in part upon any act or omission occurring on or before
the Effective




--------------------------------------------------------------------------------




Date, without regard to present actual knowledge of such acts or omissions,
including specifically, but not by way of limitation, matters which may arise at
common law, such as breach of contract, express or implied, promissory estoppel,
wrongful discharge, tortious interference with contractual rights, infliction of
emotional distress, defamation, or under federal, state or local laws, such as
the Fair Labor Standards Act, the Employee Retirement Income Security Act, the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Rehabilitation Act of 1973, the Equal Pay
Act, the Americans with Disabilities Act, the Family and Medical Leave Act, and
any civil rights law of any state or other governmental body; PROVIDED, HOWEVER,
that notwithstanding the foregoing or anything else contained in this Release,
the release set forth in this Section shall not extend to: (i) any rights
arising under this Release; (ii) any vested rights under any pension,
retirement, profit sharing or similar plan; (iii) any rights Executive has under
any grants of stock options, restricted stock, or other forms of equity that may
have been provided to Executive during Executive’s employment (such grants to be
governed by the applicable equity plan and grant agreement); (iv) any rights
Executive has under applicable workers compensation laws; (v) Executive’s
rights, if any, to indemnification, and/or defense under any Company certificate
of incorporation, bylaw and/or policy or procedure, or under any insurance
contract or any indemnification agreement with the Company, in connection with
Executive’s acts and omissions within the course and scope of Executive’s
employment with the Company; (vi) Executive’s ability to communicate with the
Equal Employment Opportunity Commission (EEOC) or any other governmental agency,
provided Executive does not seek any personal relief for any claims released
herein; (vii) any claims arising after the date of Executive’s execution of this
Release; (viii) any obligations of the Company under the Employment Agreement
which survive Executive’s termination of employment; or (viii) any other claims
that cannot lawfully be released. Executive hereby warrants that Executive has
not assigned or transferred to any person any portion of any claim which is
released, waived and discharged above. Executive further states and agrees that
Executive has not experienced any illness, injury, or disability that is
compensable or recoverable under the worker’s compensation laws of any state
that was not reported to the Company by Executive before the Effective Date, and
Executive agrees not to not file a worker’s compensation claim asserting the
existence of any such previously undisclosed illness, injury, or disability.
Executive has specifically consulted with counsel with respect to the
agreements, representations, and declarations set forth in the previous
sentence. Executive understands and agrees that by signing this Release
Executive is giving up any right to bring any legal claim against the Company
concerning, directly or indirectly, Executive’s employment relationship with the
Company, including Executive’s separation from employment. Executive agrees that
this legal release is intended to be interpreted in the broadest possible manner
in favor of the Company, to include all actual or potential legal claims that
Executive may have against the Company, except as specifically provided
otherwise in this Release.
(b)    In order to provide a full and complete release, each of the Parties
understands and agrees that this Release is intended to include all claims, if
any, covered under this Section 2 that such Party may have and not now know or
suspect to exist in his or its favor against any other Party and that this
Release extinguishes such claims. Thus, each of the Parties expressly waives all
rights under any statute or common law principle in any jurisdiction that
provides, in effect, that a general release does not extend to claims which the
releasing party does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the party being released.
(c)    Executive acknowledges that he consulted with an attorney of his choosing
before signing this the Employment Agreement and this Release, and that the
Company provided him with no fewer than twenty-one (21) days during which to
consider the provisions of the Employment Agreement and this Release and,
specifically the release set forth at Section 2(a) above, although Executive may
sign and return the Release sooner if he so chooses. Executive further
acknowledges that he has the right to revoke this Release for a period of seven
(7) days after signing it and that this Release shall not become effective until
such seven (7)-day period has expired. Executive acknowledges and agrees that if
he wishes to revoke this




--------------------------------------------------------------------------------




Release, he must do so in writing, and that such revocation must be signed by
Executive and received by the Company in care of the Chief Executive Officer no
later than 5 p.m. (Eastern Time) on the seventh (7th) day after Executive has
signed this Release. Executive acknowledges and agrees that, in the event that
he revokes this Release, he shall have no right to receive the Severance
Benefits. Executive represents that he has read this Release, including the
release set forth in Section 2(a), above, affirms that this Release and the
Employment Agreement provide him with benefits to which he would not otherwise
be entitled, and understands its terms and that he enters into this Release
freely, voluntarily, and without coercion.
3.    Executive acknowledges that he has received all compensation to which he
is entitled for his work up to his last day of employment with the Company, and
that he is not entitled to any further pay or benefit of any kind, for services
rendered or any other reason, other than the Severance Benefits, and any expense
reimbursement due pursuant Section 3(d)(ii) of the Employment Agreement.
4.    Executive agrees that the only thing of value that he will receive by
signing this Release is the Severance Benefits.
5.    The Parties agree that their respective rights and obligations under the
Employment Agreement shall survive the execution of this Release.
6.    The parties understand and agree that this Release shall not be construed
as an admission of liability on the part of any person or entity, liability
being expressly denied.
7.    Executive represents and warrants to the Company that, prior to the
Effective Date, Executive did not disclose to any person, other than to
Executive’s spouse, tax advisor and counsel, the terms of this Release or the
circumstances under which the matter that is the subject of this Release has
been resolved. After the Effective Date, neither Executive, counsel for
Executive, nor any other person under Executive’s control shall disclose any
term of this Release or the circumstances of Executive’s separation from the
Company, except that Executive may disclose such information to Executive’s
spouse, or as required by subpoena or court order, or to an attorney or
accountant to the extent necessary to obtain professional advice. Executive
shall not be entitled to rely upon the foregoing exception for disclosures
pursuant to subpoena or court order unless Executive has given the Company
written notice, within three business days following service of the subpoena or
court order.
8.    Executive covenants never to disparage or speak ill of the Company or any
the Company product or service, or of any past or present employee, officer or
director of the Company, nor shall Executive at any time harass or behave
unprofessionally toward any past, present or future the Company employee,
officer or director.
9.    Executive acknowledges that because of Executive’s position with the
Company, Executive may possess information that may be relevant to or
discoverable in connection with claims, litigation or judicial, arbitral or
investigative proceedings initiated by a private party or by a regulator,
governmental entity, or self-regulatory organization, that relates to or arises
from matters with which Executive was involved during Executive’s employment
with the Company, or that concern matters of which Executive has information or
knowledge (collectively, a “Proceeding”). Executive agrees that Executive shall
testify truthfully in connection with any such Proceeding, shall cooperate with
the Company in connection with every such Proceeding, and that Executive’s duty
of cooperation shall include an obligation to meet with the Company
representatives and/or counsel concerning all such Proceedings for such
purposes, and at such times and places, as the Company reasonably requests, and
to appear for deposition and/or testimony upon the Company’s request and without
a subpoena. The Company shall reimburse Executive for reasonable




--------------------------------------------------------------------------------




out-of-pocket expenses that Executive incurs in honoring Executive’s obligation
of cooperation under this Section 9.
10.    Miscellaneous Terms and Conditions
(a)    Each party understands and agrees that Executive or it assumes all risk
that the facts or law may be, or become, different than the facts or law as
believed by the party at the time Executive or it executes this Release.
Executive and the Company acknowledge that their relationship precludes any
affirmative obligation of disclosure, and expressly disclaim all reliance upon
information supplied or concealed by the adverse party or its counsel in
connection with the negotiation and/or execution of this Release.
(b)    The parties warrant and represent that they have been offered no promise
or inducement except as expressly provided in this Release, and that this
Release is not in violation of or in conflict with any other agreement of either
party.
(c)    All covenants and warranties contained in this Release are contractual
and shall survive the closing of this Release.
(d)     This Release shall be binding in all respects upon, and shall inure to
the benefit of, the parties’ heirs, successors and assigns.
(e)    This Release shall be governed by the internal laws of the Commonwealth
of Virginia, irrespective of the choice of law rules of any jurisdiction.
(f)    Should any provision of this Release be declared illegal or unenforceable
by any court of competent jurisdiction and cannot be modified to be enforceable,
such provision shall immediately become null and void, leaving the remainder of
this Release in full force and effect. Notwithstanding the foregoing, if Section
2(a), above, is declared void or unenforceable, then this Release shall be null
and void and both parties shall be restored to the positions that they occupied
before the Release’s execution (meaning that, among other things, all sums paid
by the Company pursuant to Section 1, above, shall be immediately refunded to
the Company); provided that in such circumstances this Release and the facts and
circumstances relating to its execution shall be inadmissible in any later
proceeding between the parties, and the statutes of limitations applicable to
claims asserted in the proceeding shall be deemed to have been tolled for the
period between the Effective Date and 10 days after the date on which Section
2(a) is declared unenforceable.
(g)    This Release constitutes the entire agreement of the parties and a
complete merger of prior negotiations and agreements.
(h)    This Release shall not be modified except in a writing signed by the
parties.
(i)    No term or condition of this Release shall be deemed to have been waived,
nor shall there be an estoppel against the enforcement of any provision of this
Release, except by a writing signed by the party charged with the waiver or
estoppel. No waiver of any breach of this Release shall be deemed a waiver of
any later breach of the same provision or any other provision of this Release.
(j)    Headings are intended solely as a convenience and shall not control the
meaning or interpretation of any provision of this Release.
(k)    Pronouns contained in this Release shall apply equally to the feminine,
neuter and masculine genders. The singular shall include the plural, and the
plural shall include the singular.




--------------------------------------------------------------------------------




(l)    Each party shall promptly execute, acknowledge and deliver any additional
document or agreement that the other party reasonably believes is necessary to
carry out the purpose or effect of this Release.
(m)    Any party contesting the validity or enforceability of any term of this
Release shall be required to prove by clear and convincing evidence fraud,
concealment, failure to disclose material information, unconscionability,
misrepresentation or mistake of fact or law.
(n)    The parties acknowledge that they have reviewed this Release in its
entirety and have had a full and fair opportunity to negotiate its terms and to
consult with counsel of their own choosing concerning the meaning and effect of
this Release. Each party therefore waives all applicable rules of construction
that any provision of this Release should be construed against its drafter, and
agrees that all provisions of the agreement shall be construed as a whole,
according to the fair meaning of the language used.
(o)    Every dispute arising from or relating to this Release shall be tried
only in the state or federal courts situated in the Commonwealth of Virginia.
The parties consent to venue in those courts, and agree that those courts shall
have personal jurisdiction over them in, and subject matter jurisdiction
concerning, any such action.
(p)    In any action relating to or arising from this Release, or involving its
application, the party substantially prevailing shall recover from the other
party the expenses incurred by the prevailing party in connection with the
action, including court costs and reasonable attorneys’ fees. If Executive is
the substantially prevailing party, the Company shall pay such expenses within
60 days following the determination that he is the substantially prevailing
party.
(q)    This Release may be executed in counterparts, or by copies transmitted by
telecopier, all of which shall be given the same force and effect as the
original.
[SIGNATURES FOLLOW]




NOTE: DO NOT SIGN THIS SUPPLEMENTAL LEGAL RELEASE UNTIL AFTER EXECUTIVE’S FINAL
DAY OF EMPLOYMENT.




--------------------------------------------------------------------------------




ROSETTA STONE LTD.






By:   /s/ Stephen M. Swad
Stephen M. Swad, President and CEO
Date: November 24, 2014
EXECUTIVE






/s/ Christian Na
Christian Na, Chief Legal Officer and Secretary
Date: November 24, 2014















